 Case 19-20148-rlj7 Doc 13 Filed 05/24/19             Entered 05/24/19 11:55:53       Page 1 of 2
Stephen G. Wilcox
State Bar Number 21454300
WILCOX LAW, PLLC
P.O. Box 201849
Arlington, TX 76006
(817) 870-1694 Telephone
(817) 870-1181 Facsimile
swilcox@wilcoxlaw.net

ATTORNEY FOR AMERICREDIT FINANCIAL SERVICES, INC. D/B/A GM FINANCIAL

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

IN RE:                                            §
                                                  §
RICKEY & RENA PATTON,                             §    CASE NO. 19-20148-RLJ-7
                                                  §
         DEBTOR.                                  §

         NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

         Please take notice that the undersigned attorneys of the firm of Wilcox Law, PLLC represent
Americredit Financial Services, Inc. d/b/a GM Financial, a creditor and party in interest in these
proceedings, and enter an appearance and demand that all notices given or required to be given in
this case and all papers served or required to be served in this case be given to and served upon the
undersigned at the office, post office address, and telephone number set forth below, pursuant to
Rule 2002 of the Bankruptcy Rules of Procedure.
         This Notice of Appearance shall not be construed as designation of the undersigned attorneys
as agents for service under Bankruptcy Rules 7004 or 9014(b).
                                                       Respectfully submitted,
                                                        /s/ Stephen G. Wilcox
                                                       Stephen G. Wilcox
                                                       State Bar Number 21454300
                                                       WILCOX LAW, PLLC
                                                       P.O. Box 201849
                                                       Arlington, TX 76006
                                                       (817) 870-1694 Telephone
                                                       (817) 870-1181 Facsimile
                                                       swilcox@wilcoxlaw.net
                                                       ATTORNEY FOR AMERICREDIT
                                                       FINANCIAL SERVICES, INC. D/B/A GM
                                                       FINANCIAL


                                              Page 1
 Case 19-20148-rlj7 Doc 13 Filed 05/24/19        Entered 05/24/19 11:55:53       Page 2 of 2
                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Notice of Appearance was
served by ELECTRONIC FILING on:

Troy Blackwell
703 S. VanBuren
Amarillo, TX 79101

Kent Ries
2700 S. Western St., Suite 300
Amarillo, TX 79109

Office of the U.S. Trustee
1100 Commerce, Room 976
Dallas, TX 75242

on May 24, 2019.
                                                     /s/ Stephen G. Wilcox
                                                   Stephen Wilcox

9040-00258-483688
